SiebecKee, J.
The law is well established that the consignor of freight with whom the contract of shipment is made is liable to the carrier for the transportation charges unless there is an express agreement between the consignor and carrier exempting the consignor from such liability. The carrier may also look to the consignee to whom the goods are actually delivered for the payment of the freight charges. The consignor’s liability rests upon the agreement of the parties arising out of the transactions between them. In Blanchard v. Page, 8 Gray (74 Mass.) 281, 290, it is said:
“. . . Upon the ordinary contract of shipment, manifested by a bill of lading, made by one party and accepted by the other, . . . mutual obligations arise between the contracting parties, on the one side to carry the goods, and on the other to pay the stipulated compensation for that service; that these are mutual considerations for each other, and make them legal obligations on which actions will lie.”
Cases dealing with the consignor’s liability are collected in a note to Coal & Coke R. Co. v. Buckhannon River C. & C. Co. (W. Va.) 87 S. E. 376, L. R. A. 1917A, 665 et seq.
Applying this rule of liability to the instant case upon the facts found by the court, it follows that defendant is liable as consignor of the shipment of brick unless it appears that it was relieved therefrom under the facts and circumstances of the case.
It is contended that condition 8 (see above statement), printed on the back of the bill of lading and made a part thereof, is an express agreement by which the owner or consignee of the brick is made liable for the freight charges, and operates to release the consignor from liability. The benefits accruing to the carrier under the terms of this condition *470of tbe bill of lading do not embrace an agreement releasing tbe consignor. Tbe condition confers on tbe carrier tbe right to collect tbe freight from tbe owner or consignee without changing tbe liability of tbe consignor. See Coal & Coke R. Co. v. Buckhannon River C. & C. Co., supra.
Tbe court held that tbe agreement made between tbe Paine & Nixon Company and tbe defendant for delivery of tbe brick to tbe Bailey-Marsh Company after tbe shipment bad been held at Crookston for several days, upon tbe promise of tbe Bailey-Marsh Company to pay tbe freight and demurrage charges, did not operate to discharge tbe defendant as consignor from liability for tbe freight charges. We think tbe record fully supports this conclusion of tbe trial court. These transactions disclose nothing to warrant tbe inference that the plaintiff intended to release tbe defendant from its obligation to pay tbe freight charges. Nor does tbe delivery of tbe brick by tbe plaintiff to tbe Bailey-Marsh Company without collecting tbe freight charges discharge the defendant. This delivery, under tbe facts shown, did no more than release tbe carrier’s lien upon tbe freight. Tbe carrier retains tbe right to collect tbe claim against tbe other parties liable therefor..
• It is urged that tbe court erred in finding that tbe giving of a note by tbe Paine & Nixon Company for tbe amount of the freight and demurrage charges to the plaintiff oil February 4,. 1915, and,tbe renewal thereof at the expiration of a year, did not constitute payment thereof. Upon tbe evidence adduced we cannot say that the court’s conclusion on this issue of fact is clearly wrong. Tbe transactions of tbe parties leading to tbe execution of these notes tend to show that they were given to evidence tbe plaintiff’s claim against tbe maker for the freight and demurrage charges, but there is nothing in tbe transaction to warrant tbe inference that tbe notes were taken in payment of tbe claim.
We find tbe evidence in harmony with tbe court’s finding that defendant did not notify tbe original or other carriers *471that it acted only as agent for the Paine & Nixon Company in making the delivery of the brick to the carrier at Nelson-ville, Ohio, and that such carrier received the brick for shipment upon such understanding, and hence the defendant is liable for the freight charges. Under the facts and circumstances of the case there is no express release by the carrier of the defendant’s liability for the freight charges as consignor. We find no reversible error in the record.
By the Qourt. — The judgment is affirmed.